Case 2:19-cv-07071-CJC-MRW Document 35 Filed 08/13/20 Page 1 of 2 Page ID #:183




   1
   2
   3
   4
   5
   6
   7
   8
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
   9
         Brian Whitaker,
  10                                         Case: 2:19-CV-07071-CJC-MRW
  11
                    Plaintiff,
                                             Judgment
  12         v.
  13     Tierra Restaurants, LLC, a
         California Limited Liability
  14     Company; and Does 1-10,
  15                Defendants.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                         1

       JUDGMENT                                     2:19-CV-07071-CJC-MRW
Case 2:19-cv-07071-CJC-MRW Document 35 Filed 08/13/20 Page 2 of 2 Page ID #:184




   1         Following the Court’s ruling on July 28, 2020, the Court strikes
   2   defendant’s Answer and enters JUDGMENT in favor of plaintiff Brian
   3   Whitaker and against defendant Tierra Restaurants, LLC, a California
   4   Limited Liability Company in the amount of $1,600 as unpaid
   5   sanctions.
   6
             Additionally, defendant Tierra Restaurants, LLC, a California
   7
       Limited Liability Company shall make the following changes or
   8
       modifications, to the extent not already completed, in compliance the
   9
       2010 Americans with Disabilities Act Standards for Accessible Design
  10
  11
       at the property located at 3818 Sunset Blvd., Los Angeles, California:

  12         1. Provide accessible dining surfaces at the facility Flore Vegan.
  13         Plaintiff shall be the prevailing party in this litigation. A motion for
  14   fees and costs, if any, shall be filed by August 24, 2020 in accordance
  15   with the Federal Rules of Civil Procedure and the Local Rules of the
  16   Central District of California.
  17
  18   Dated: August 13, 2020
  19                                     By:   __________________________
                                               Hon. CORMAC J. CARNEY
  20                                           United States District Judge
  21
  22
  23
  24
  25
  26
  27
  28


                                               2

       JUDGMENT                                         2:19-CV-07071-CJC-MRW
